Name: Commission Implementing Regulation (EU) NoÃ 190/2012 of 7Ã March 2012 on granting of no aid for private storage of olive oil in the framework of the tendering procedure opened by the Implementing Regulation (EU) NoÃ 111/2012
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  economic policy;  trade policy;  distributive trades
 Date Published: nan

 8.3.2012 EN Official Journal of the European Union L 69/11 COMMISSION IMPLEMENTING REGULATION (EU) No 190/2012 of 7 March 2012 on granting of no aid for private storage of olive oil in the framework of the tendering procedure opened by the Implementing Regulation (EU) No 111/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(d), in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 111/2012 of 9 February 2012 opening the tendering procedure for aid for private storage of olive oil (2) provides for two tendering sub-periods. (2) In accordance with Article 13(1) of Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (3), on the basis of tenders notified by the Member States, the Commission either fixes a maximum amount of the aid or does not fix a maximum amount of the aid. (3) Following an examination of the tenders submitted in response to the second partial invitation to tender, it is appropriate not to grant any aid for private storage of olive oil for the tendering sub-period ending on 1 March 2012. (4) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the tendering sub-period ending on 1 March 2012 within the tendering procedure opened by Implementing Regulation (EU) No 111/2012, no aid shall be granted for any of the products referred to in the Annex to that Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 37, 10.2.2012, p. 55. (3) OJ L 223, 21.8.2008, p. 3.